Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 

                                                               Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application Number. CN201511020584.X, filed on December 30, 2015.

Response to Amendment
The amendment to the claims filed on August 25, 2021, are acknowledged and considered. Claims 16, 18-19, 21, 23-24, 26, 28-29, 31, 33-34 and 36-41 are pending, claims 16, 21, 26 and 31 have been amended. 
This office action is in response to pre-appeal conference decision mailed on December 30, 2021.

Allowable Subject Matter
Claims 16, 18-19, 21, 23-24, 26, 28-29, 31, 33-34 and 36-41 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 16, 18-19, 21, 23-24, 26, 28-29, 31, 33-34 and 36-41 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on November 19, 2021, It is determined that the prior art of record transmitting, on the first PDCCH, to the UE, control information which schedules a physical downlink shared channel (PDSCH) in a shortened TTI of a TTI, based on the higher layer signaling; and transmitting, to the UE, the PDSCH in the shortened TTI of the TTI, based on the control information, wherein the TTI includes multiple shortened TTIs, wherein a firstly located shortened TTI of the multiple shortened TTIs within the TTI is scheduled by a second PDCCH, the second PDCCH transmitted by the base station for scheduling data transmission in a unit of TTI, and wherein remaining shortened TTI except the firstly located shortened TTI within the TTI is scheduled by the first PDCCH.”, as recited in independent claims 16, 21, 26 and 31. Thus independent claims 16, 21, 26 and 31 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 18-19, 23-24, 28-29, 33-34 and 36-41 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (US 2014/0133371 A1) discloses FIG. 2 (a) is a diagram for a structure of a downlink radio frame of type 1. A DL (downlink) radio frame includes 10 subframes. Each of the subframes includes 2 slots. And, a time taken to transmit one subframe is defined as a transmission time interval (hereinafter abbreviated TTI). For instance, one subframe may have a length of 1 ms and one slot may have a length of 0.5 ms. (Short TTI). Control information carried on a PDCCH referred as DCI. The DCI may include UL resource allocation information, DL resource allocation information or a UL transmission power control command for a UE (paragraph 0079).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROMANI OHRI/Primary Examiner, Art Unit 2413